ORDER

PER CURIAM.
Mother appeals from a judgment of the trial court entered on the parties’ cross-motions to modify the child support provisions of a previously modified dissolution decree and for other relief, and on father’s motion for contempt. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of *679law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).